

	

		II

		109th CONGRESS

		2d Session

		S. 2584

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Salazar introduced

			 the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To amend the Healthy Forests Restoration

		  Act of 2003 to help reduce the increased risk of severe wildfires to

		  communities in forested areas affected by infestations of bark beetles and

		  other insects, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the Rocky

			 Mountain Forest Insects Response Enhancement and Support Act or the

			 Rocky Mountain FIRES Act.

		2.Findings;

			 purpose

			(a)FindingsCongress finds that—

				(1)fire beetles, bark beetles, and other

			 insects that feed on trees are—

					(A)natural parts of the Rocky Mountain forest

			 ecology; and

					(B)shape the forest in a beneficial manner by

			 thinning dense tree stands and promoting cyclical re-growth;

					(2)in various parts of the Rocky Mountain

			 region large-scale infestations of bark beetles and other insects, in

			 combination with other factors, have increased the likelihood of unusually

			 severe wildfires that pose a threat to individuals and properties that are

			 located in nearby communities;

				(3)increased wildfire danger is the result of

			 numerous factors, including—

					(A)a century-long policy of suppressing small

			 fires on Federal land that, combined with a recent reduction in the quantity of

			 timber harvested on Federal land, has resulted in unusually dense vegetation

			 that can provide fuel for unusually severe wildfires;

					(B)a pronounced and prolonged drought that has

			 weakened trees and made the trees more susceptible to wildfire and insects;

			 and

					(C)population growth in the mountain

			 communities adjacent to Federal land, and the development of ski areas and

			 other recreational facilities on and in the vicinity of Federal land, that have

			 increased the number of individuals, homes, and businesses at risk;

					(4)the Healthy Forests Restoration Act of 2003

			 (16 U.S.C. 6501 et seq.) addressed the need to reduce the volume of fuel that

			 can feed the most severe fires that threaten communities; and

				(5)provisions of that Act and other laws need

			 to be modified to help reduce the increased risk of severe wildfires to

			 communities in the Rocky Mountain region resulting from the effects of

			 widespread infestations of bark beetles and other insects.

				(b)PurposeThe purpose of this Act is to facilitate a

			 more expeditious response by the Secretary of Agriculture and the Secretary of

			 the Interior in reducing the increased risk of severe wildfires to communities

			 in the Rocky Mountain region resulting from the effects of widespread

			 infestations of bark beetles and other insects.

			3.Response to widespread

			 infestations of bark beetles and other insects on Federal land in the Rocky

			 Mountain region

			(a)DefinitionsSection 101 of the Healthy Forests

			 Restoration Act of 2003 (16 U.S.C. 6511) is amended—

				(1)by redesignating paragraphs (12) through

			 (16) as paragraphs (13), (14), (16), (17), and (18), respectively;

				(2)by inserting after paragraph (11) the

			 following:

					

						(12)Insect

				emergency areaThe term

				insect-emergency area means Federal land in the Rocky Mountain

				region that—

							(A)the Secretary determines is subject to a

				widespread infestation of bark beetles and other insects;

							(B)is identified for hazardous fuel reduction

				treatment in a community wildfire protection plan; and

							(C)is characterized by insect-induced tree

				mortality that the Secretary determines has, or within 1 year will have,

				produced a condition such that an immediate reduction in hazardous fuels is

				required to reduce the risks to human life and property, or to a municipal

				water supply, from a severe wildfire.

							;

				and

				(3)by inserting after paragraph (14) (as

			 redesignated by paragraph (1)) the following:

					

						(15)Rocky Mountain

				regionThe term Rocky

				Mountain region means the States of Arizona, Colorado, Idaho, Montana,

				New Mexico, North Dakota, South Dakota, Utah, and

				Wyoming.

						.

				(b)Prioritization

			 for Federal land in Rocky Mountain regionSection 103(d)(1) of the Healthy Forests

			 Restoration Act of 2003 (16 U.S.C. 6513(d)(1)) is amended by adding at the end

			 the following:

				

					(D)Prioritization

				for Federal land in Rocky Mountain regionThe Secretary shall use not less than 70

				percent of the funds allocated for authorized hazardous fuel reduction projects

				in the Rocky Mountain region for—

						(i)projects in the wildland-urban interface;

				and

						(ii)projects on land that—

							(I)is in proximity to—

								(aa)a municipal water supply system; or

								(bb)a stream feeding a municipal water supply

				system in a municipal watershed; and

								(II)has been identified for hazardous fuel

				reduction projects in community wildfire protection

				plans.

							.

			(c)Alternative

			 analysis processSection

			 104(d)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514(d)(2))

			 is amended by inserting or on any other land identified for such a

			 project in a community wildfire protection plan for an at-risk community in or

			 adjacent to an insect-emergency area after at-risk

			 community.

			(d)Insect

			 emergenciesTitle I of the

			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511 et seq.) is

			 amended—

				(1)by redesignating sections 107 and 108 as

			 sections 109 and 110, respectively; and

				(2)by inserting after section 106 the

			 following:

					

						107.Actions relating to

				insect-emergency areas

							(a)Designation

								(1)AuthorityThe Secretary may designate

				insect-emergency areas.

								(2)Basis of

				designationThe Secretary

				shall designate an insect-emergency area based on the best information

				available to the Secretary, including observation of relevant insect

				infestations.

								(3)InitiationThe designation of an insect-emergency area

				may be made—

									(A)on the initiative of the Secretary;

				or

									(B)in response to a request by—

										(i)a State agency; or

										(ii)a political subdivision of a State.

										(4)DeadlineNot later than 90 days after the date of

				receipt of a request under paragraph (3)(B), the Secretary shall approve or

				deny the request.

								(5)Limitation on

				delegationIn the case of

				National Forest System land, the authority of the Secretary to make a

				designation under this section may be delegated only to a Regional

				Forester.

								(b)Consultation

				and public commentBefore

				making a determination to designate an insect-emergency area, the Secretary

				shall—

								(1)consult with—

									(A)any Federal agency responsible for managing

				land in an applicable community wildfire protection plan; and

									(B)appropriate State and local officials;

				and

									(2)provide public notice and an opportunity to

				comment.

								(c)Effect of

				determination

								(1)Authorized

				hazardous fuel reduction projectsAn authorized hazardous fuel reduction

				project involving land in an insect-emergency area may be categorically

				excluded from documentation in an environmental impact statement and

				environmental assessment under the National

				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if—

									(A)the project involves only land that is

				identified for hazardous-fuel reduction treatment in a community wildfire

				protection plan; and

									(B)the decision to categorically exclude the

				project is made in accordance with applicable extraordinary circumstances

				procedures required by section 1508.4 of title 40, Code of Federal Regulations

				(or a successive regulation).

									(2)Stewardship

				projectsA stewardship

				contracting project under section 347 of the Department of the Interior and

				Related Agencies Appropriations Act, 1999 (16 U.S.C. 2104 note; 112 Stat.

				2681–298) to carry out a hazardous fuel reduction project in an

				insect-emergency area may exceed 10 years, but shall not exceed 15 years, in

				duration.

								(d)Personnel

				authorityThe Secretary may

				relocate or reassign personnel of the Forest Service to provide additional

				personnel to prepare and carry out—

								(1)applied silvicultural assessments under

				section 404 in response to an insect emergency; or

								(2)other appropriate actions involving Federal

				land subject to an insect

				emergency.

								.

				(e)Hazardous fuel

			 reduction projectsThe

			 Secretary may allocate funds made available under Section 35 of the Mineral

			 Leasing Act (30 U.S.C. 191) (as amended by section 4(b)) for hazardous fuel

			 reduction projects in designated insect emergency areas.

			(f)Conforming

			 amendmentThe table of

			 contents for the Healthy Forests Restoration

			 Act of 2003 (16 U.S.C. 6501 note; 117 Stat. 1888) is amended by

			 striking the items relating to section 107 and 108 and inserting the

			 following:

				

					

						Sec. 107. Actions relating to

				insect-emergency areas.

						Sec. 108. Effect of

				title.

						Sec. 109. Authorization of

				appropriations.

					

					

			4.Community wildfire

			 protection plan development assistance for at-risk communities in the Rocky

			 Mountain region

			(a)Availability of

			 assistanceSection 103 of the

			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6513) is amended by adding

			 at the end the following:

				

					(e)Planning

				assistance for at-risk communities

						(1)In

				generalThe Secretary, in

				consultation with appropriate State agencies, shall make grants to at-risk

				communities in the Rocky Mountain region to assist the at-risk communities in

				preparing or revising a community wildfire protection plan.

						(2)Source of

				fundsThe Secretary shall use

				amounts made available under section 35(c) of the Mineral Leasing Act (30

				U.S.C. 191(c)) to carry out this

				subsection.

						.

			(b)Funding

			 sourceSection 35 of the

			 Mineral Leasing Act (30 U.S.C. 191) is amended by adding at the end the

			 following:

				

					(d)Assistance for

				at-risk communitiesNotwithstanding the first sentence of

				subsection (a), $5,000,000 of the amounts paid into the Treasury under

				subsection (a) for each of fiscal years 2006 through 2010 shall be made

				available to the Secretary, without further appropriation and until expended,

				for obligation and expenditure pursuant to section 103(e) of the Healthy

				Forests Restoration Act of 2003 (16 U.S.C.

				6513(e)).

					.

			5.Additional assistance

			 for preparation of community wildfire protection plansSection 33(b)(3) of the Federal Fire

			 Prevention and Control Act of 1974 (15 U.S.C. 2229(b)(3)) is amended by

			 striking subparagraph (L) and inserting the following:

			

				(L)To fund fire prevention programs, including

				the development of community wildfire protection plans (as defined in section

				101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.

				6511)).

				.

		6.Biomass commercial

			 utilization grant program; biomass collection

			(a)Biomass

			 commercial utilization grant programThe Healthy Forests Restoration Act of 2003

			 (16 U.S.C. 6531) is amended by striking section 203 and inserting the

			 following:

				

					203.Biomass commercial

				utilization grant program

						(a)Program

				authorizedThe Secretary may

				provide to owners or operators of facilities that use biomass, on an annual

				basis, grants for use in accordance with subsection (d).

						(b)Eligible

				recipientsA grant shall be

				awarded under this section only to an owner or operator of a facility that uses

				biomass—

							(1)as a raw material to produce—

								(A)electricity;

								(B)sensible heat; or

								(C)transportation fuel;

								(2)for wood-based products; or

							(3)for other commercial purposes.

							(c)PriorityIn making grants under this section, the

				Secretary shall give priority to applications submitted by individuals or

				entities that purchase biomass removed from land in insect-emergency areas (as

				defined in section 101) through an authorized hazardous fuel reduction project

				carried out pursuant to section 102.

						(d)Use of grant

				fundsAn owner or operator

				who receives a grant pursuant to this section may use funds from the grant to

				offset the costs of purchasing biomass.

						(e)Relationship to

				other authorityThe Secretary

				may exercise the authority provided by this section in conjunction with, or in

				addition to, any other authority of the Secretary to support or stimulate the

				use of biomass fuel.

						(f)Authorization

				of appropriationsThere are

				authorized to be appropriated to the Secretary to carry out this section

				$10,000,000 for each of fiscal years 2007 through

				2010.

						.

				

					204.Establishment of

				central collection points

						(a)Establishment

							(1)In

				generalTo the maximum extent

				practicable, and consistent with relevant land management plans, the Secretary

				shall establish 1 or more collection points for the placement of vegetative

				material removed from Federal or other land as part of a hazardous fuel

				reduction project under title I.

							(2)Conditions for

				establishment

								(A)Safe

				transportation of vegetative materialNo collection point shall be established

				pursuant to this section if the Secretary determines that transportation of the

				vegetative material to or from the proposed collection point would result in an

				increased risk of infestation of insects.

								(B)Consent of

				property ownerNo collection

				point shall be established pursuant to this section on any property not owned

				by the United States without the consent of the owner of the property.

								(b)UseVegetative material placed at a collection

				point established under this section may be sold, donated, or otherwise made

				available to any individual or entity that agrees to remove the material from

				the collection

				point.

						.

			(b)Conforming

			 amendmentThe table of

			 contents of the Healthy Forests Restoration Act

			 of 2003 (16 U.S.C. 6501 et seq.) is amended by adding after the item

			 relating to section 203 the following:

				

					

						Sec. 204. Establishment of

				central collection

				points.

					

					.

			

